EXHIBIT TaxMasters, Inc., formerly known as TMIRS Enterprises, LP BALANCE SHEETS AS OF JUNE 30, 2009 and DECEMBER 31, 2008 2009 (unaudited) 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,999,892 $ 3,683,467 Short-term Investments 310,963 306,414 Accounts receivable trade, net 12,907,430 5,722,585 Note receivable 400,000 - Total current assets 17,618,285 9,712,466 PROPERTY AND EQUIPMENT, net 154,844 192,074 INVESTMENTS 419,747 413,168 OTHER ASSETS 17,000 17,000 TOTAL ASSETS $ 18,209,876 $ 10,334,708 LIABILITIES AND PARTNERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses: $ 785,889 $ 1,884,884 Deferred revenue 7,288,864 8,942,759 Capital Lease Obligation 48,383 71,706 Total current liabilities 8,123,136 10,899,349 LONG TERM DEBT Capital lease obligations, net of current portions 93,921 139,193 Deferred revenue, net of current portions 15,632,824 7,954,266 PARTNERS' DEFICIT (5,640,005 ) (8,658,100 ) TOTAL LIABILITIES AND PARTNERS' DEFICIT $ 18,209,876 $ 10,334,708 See notes to financial statements. 1 TaxMasters, Inc., formerly known as TMIRS Enterprises, LP STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2009 and 2008 (UNAUDITED) SIX MONTHS ENDED JUNE 30: 2009 2008 REVENUES, net $ 18,758,353 $ 6,410,330 OPERATING COSTS AND EXPENSES: Selling, general and administrative expenses 7,734,277 4,443,669 Compensation 6,458,660 3,274,336 Depreciation 37,230 53,319 Total operating costs and expenses 14,230,167 7,771,324 INCOME (LOSS) FROM OPERATIONS 4,528,186 (1,360,994 ) OTHERINCOME (EXPENSE): Interest income 21,335 4,326 Interest expense (19,378 ) - Other 27 24 Total other income (expense) 1,984 4,350 NET INCOME (LOSS) $ 4,530,170 $ (1,356,644 ) See notes to financial statements. 2 TaxMasters, Inc., formerly known as TMIRS Enterprises, LP STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 4,530,170 $ (1,356,644 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 37,230 53,319 Changes in operating assets and liabilities: Accounts receivable (7,184,845 ) (366,204 ) Accounts payable and accrued liabilities (1,098,995 ) (399,651 ) Deferred revenue 6,024,663 4,270,620 Net cash provided by operating activities 2,308,223 2,201,440 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investments (11,128 ) (704,326 ) Issuance of note receivable (400,000 ) - Net cash used in investing activities (411,128 ) (704,326 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of capital lease obligations (68,595 ) - Distributions to partners (1,512,075 ) (653,458 ) Net cash used in financing activities (1,580,670 ) (653,458 ) NET CHANGE IN CASH AND CASHEQUIVALENTS 316,425 843,656 CASH AND CASH EQUIVALENTS—Beginning of period 3,683,467 1,650,513 CASH AND CASH EQUIVALENTS—End of period $ 3,999,892 $ 2,494,169 Supplemental schedule for cash flow information Cash paid for interest $ 38,757 $ 19,379 See notes to financial statements. 3 TaxMasters, Inc. formerly known as TMIRS Enterprises, LP NOTES TO FINANCIAL STATEMENTS For the Six Months Ended June 30, 2009 and 2008 Note 1 - Basis of Presentation The accompanying unaudited interim financial statements of TaxMasters, Inc. (the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the 8-K filed with the SEC.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2008 as reported in the Form 8-K have been omitted. Note 2 - Fair Value In accordance with SFAS No. 157, the following table represents the Company's fair value hierarchy for its financial assets and liabilities measured at fair value on a recurring basis as of June 30, 2009: Level 1 Level 2 Level 3 Total Assets Investments Short-term $ 310,963 - - $ 310,963 Investments Long-term 419,747 - - 419,747 Total Assets $ 730,710 - - $ 730,710 Liabilities – N/A - Some of the Company's financial instruments are not measured at fair value on a recurring basis but are recorded at amounts that approximate fair value due to their liquid or short-term nature, such as cash and cash equivalents, receivables and payables. Note 3 – Note Receivable On May 5, 2009, the Company entered into a one year loan agreement with a non US corporation in the amount of $400,000.The note bears a 1% interest rate, with interest payable each six months. The note is expected to be full paid on or before June 30, 2010. 4 TaxMasters, Inc. formerly known as TMIRS Enterprises, LP NOTES TO FINANCIAL STATEMENTS For the Six Months Ended June 30, 2009 and 2008 Note4 – Capital Lease Obligations The Company acquired equipment under long-term leases with two to four year terms, generally bearing interest rates from 13% to 26%.For financial reporting purposes, the present value of the minimum lease payments has been capitalized. Year June 302009 December 312008 2005 Capital lease to a company in monthly installments of approximately $201 including interest, secured by computer equipment, maturing in September 2009 $ 119 $ 455 2006 Capital leases to a company in monthly installments of approximately $2,427 including interest, secured by computer equipment, with maturity dates ranging from January 2009 to June 2010. 18,853 21,065 2007 Capital leases to a company in monthly installments of approximately $4,560 including interest, secured by computer equipment, with maturity dates ranging from January to August 2010. 36,217 83,382 2008 Capital lease to a company in monthly installments of approximately $4,947 including interest, secured by computer equipment, with maturity dates ranging from January 2011 to March 2012. 87,115 105,997 TotalLease Obligation 142,304 210,899 Less:current portion 48,383 71,706 Capital lease obligation, net of current portion $ 93,921 $ 139,193 Future payments under these capital lease arrangements, which includes $97,264 in finance charges and $1,398,890 of new capital leases entered into in July 2009, are as follows: 2009 $ 172,405 2010 393,086 2011 336,976 2012 294,985 2013 278,530 Thereafter 162,476 Total future payments $ 1,638,458 Less: amount representing interest 97,264 Less: July 2009 capital leases 1,398,890 Present value of net minimum lease payments $ 142,304 5 TaxMasters, Inc. formerly known as TMIRS Enterprises, LP NOTES TO FINANCIAL STATEMENTS For the Six Months Ended June 30, 2009 and 2008 Note 5 – Partners’ Equity (Deficit) For the six months ended June 30, 2009 and 2008, the Company made distributions to its solelimited partner of $1,512,075 and $653,458, respectively. Note 6 – Related Party Transactions The Company incurs certain business development and entertainment expenses related to brand image development, employee retention, necessary entertainment, and certain expenses related to its community relations activities that are paid to companies owned by one or more of the corporate executives.It is believed that these costs are reasonable and approximate the costs of similar activities with unrelated parties. The Company is affiliated, through common ownership, with another company that provides the Company with advertising.The affiliated company charged $464,356 and $150,000 for the six months ended June 30, 2009 and 2008, respectively, for advertising costs incurred.In addition, the outstanding balances due to the affiliated company as of June 30, 2009 and December 31, 2008 were $240,000. In addition, the Company has marketing services provided by a related entity that is owned by the Company’s management.Marketing expenses were $272,253 and $83,938 for the six months ended June 30, 2009 and 2008, respectively.There were no outstanding balances due to this related entity as of June 30, 2009 and December 31, 2008. Note 7 – Commitments and Contingencies Leases The Company has two separate lease agreements.The Company leased its main office space in Houston, Texas under a lease agreement that commenced in December 2006 and expires February 2014.In addition, there were two expansion leases entered into for this property in January and March 2008 which both expire in May 2014.The aggregate monthly lease payments are $25,162.In July 2009, The Company entered into an additional lease agreement for office space in Houston, Texas through December 31, 2014.Monthly lease payment under this agreement are $0 for the first six months, $67,431 for the months seven through twenty-six, $74,422 for months twenty-seven through forty-six, and $85,413 thereafter. 6 TaxMasters, Inc. formerly known as TMIRS Enterprises, LP NOTES TO FINANCIAL STATEMENTS For the Six Months Ended June 30, 2009 and 2008 The future minimum lease payments are as follows: Year Ended: 2009 $ 212,344 2010 1,111,118 2011 1,148,081 2012 1,204,008 2013 1,297,935 Thereafter 1,158,296 $ 6,131,782 Total rent expense for the six months ended June 30, 2009 and 2008 was approximately $89,600 and $97,991, respectively. Legal Proceedings From time to time, the Company is involved in various legal proceedings in the ordinary course of business.Management believes that no pending legal proceedings will have a material adverse effect on the financial condition, results of operations or cash flows of the Company. Note 8 – Subsequent Events In August 2009, the sole shareholder of the Company sold 100% of his interest to Crown Partners, Inc. in exchange for 301,000,000 shares of common stock in Crown Partners, Inc.In addition, the sole shareholder of the Company received 1,000 shares of preferred stock which gave him the authority to designate a majority of the Company’s board of directors for a five year period.In addition, the sole shareholder has the right to earn up to an additional 299,000,000 shares of Crown Partners, Inc.'s common stockduring the next five years based on a formula calculated on the net profits of the Company and Crown Partners, Inc.’s current board of directors and officers resigned effective with the closing and concurrently appointed the Company’s sole shareholder as a director. This transaction will be accounted for as a reverse merger whereby the Company is considered the accounting acquirer and the historical and future financial statements will be those of the Company since Crown Partners, Inc. will discontinue their primary business activity of daily trading in the stock market. In April 009, the Company entered into a Section 351 Contribution Agreement with TaxMasters, Inc., a newly formed Nevada corporation, pursuant to which the Company assigned to TaxMasters, Inc. all of the assets of the Company in exchange for 100,000 shares of common stock of TaxMasters, Inc. 7
